Citation Nr: 0734426	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee condition.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee condition.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In relevant part, the RO granted 
service connection for traumatic arthritis of the left and 
right knees and assigned a 10 percent rating for each knee, 
and denied service connection for a back condition.  The 
veteran appeals for higher initial ratings and for service 
connection.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  Although 
his representative was absent, the veteran decided to proceed 
with the hearing.  He also submitted additional evidence with 
a waiver of RO review.  Thus, the evidence will be considered 
with this appeal.


FINDINGS OF FACT

1.  A chronic back condition did not originate in service or 
for several years thereafter and it is not related to any 
incident of service.

2.  The veteran's left knee condition has not manifested in 
flexion limited to 30 degrees or extension limited to 15 
degrees.

3.  The veteran's right knee condition has not manifested in 
flexion limited to 30 degrees or extension limited to 15 
degrees.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
right knee condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a March 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  September 2002 and October 2005 
letters reiterated the above, and advised him of the 
information and evidence needed to substantiate claims for 
service connection and higher ratings, as well as the need to 
send any evidence in his possession that pertains to his 
claims.  The claims were last readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, records from the Social 
Security Administration (SSA), and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, records from SSA and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In this case, the veteran contends that he injured his back 
in service at the same time he injured his knee in 1976.  
Alternatively, he contends that he injured his back in 
service when he fell down a set of stairs.  In an August 2007 
correspondence, the veteran stated that, contrary to the 
record, he had first been treated for injuries to his back 
and both knees in June 1976 but that the record was 
incorrect.  Additionally, at his hearing, the veteran 
asserted that there was a cover-up about his back injury in 
service and that he had been hypnotized to forget about it.

After review, the Board finds that the veteran's back 
condition did not have its onset during active service.  His 
service medical records during the time of the August 1976 
knee injury show no injury to the back.  Of particular note, 
the hospital records from August to November 1976 when the 
veteran received treatment for his knee reflect no 
complaints, diagnoses, or treatment for a back condition.  
The Board notes that the veteran complained of low back pain 
on a couple of occasions during service; however, 
examinations conducted in April 1991 and at retirement in May 
1994 found no abnormalities of the spine, nor did the veteran 
complain of a back condition at either examination.  
Similarly, the Board notes that the veteran fell down a set 
of stairs in June 1978; however, the only complaint at that 
time was regarding the right knee.  At the hearing, the 
veteran testified that he had been placed in traction for his 
back; however, the record shows that he had been placed in 
traction for his knee.  In sum, the service medical records 
fail to show the onset of a chronic disability of the back in 
service.

The Board also finds that the veteran's back condition did 
not have its onset until several years after separation.  A 
private medical record dated in January 1995, within 7 months 
of discharge, reflects no complaints related to the back.  
The first sign of a back condition is found in an August 1999 
private medical record, which reflects treatment for acute 
lumbosacral and thoracic strains for which the veteran was 
last seen earlier that month.  An October 2000 private 
medical record reflects the first MRI evidence of disc 
degeneration of the lumbar spine and cervical disc 
herniation.  Similarly, at an April 2001 VA examination, the 
veteran stated that he had had back pain since a work-related 
injury in May 2000.  He also stated that the only other time 
he could have injured his back was when he was hospitalized 
in a coma from June to August 1976 during service.  Notably, 
the service medical records fail to support this contention.  
Furthermore, in a November 2002 letter, the veteran stated 
that he had originally injured his back in May 2000, six 
years after discharge.  Lastly, in an August 2005 
correspondence, he stated that he had injured his low back in 
1999, which coincides with the above August 1999 medical 
record, and dates the onset of his condition to five years 
after discharge.

The Board further finds that the veteran's back condition is 
not related to any incident of service.  The record shows 
that his back condition is related to a post-service work-
related injury.  Private medical records dated since May 2000 
show that the veteran injured his cervical spine at work on 
May 22, 2000.  Further, in an April 2002 letter, Dr. H. 
opines that the veteran's herniated discs in the cervical and 
lumbosacral areas, along with spondylolisis of both areas, 
are directly related to the May 2000 work-related injury.  
Moreover, records from the Social Security Administration 
(SSA) as well as those filed with Worker's Compensation 
reflect that the veteran injured his back in a post-service 
work-related injury.  Lastly, an April 2003 private medical 
record reflects that the veteran's back problem started on 
May 22, 2000, when he suffered a work-related injury and also 
notes that the veteran suffered another work-related injury 
in 1999.  With respect to the 1999 injury, the Board observes 
that this matches with the first sign of a back condition 
cited in the August 1999 private medical record noted 
earlier.

The Board notes that a few entries in the private medical 
records reflect a history of a back injury in active service.  
However, the Board observes that these statements reflect 
merely a recordation of historical information relayed by the 
veteran, rather than indicating a medical opinion relating 
his current back condition to service.  In this regard, the 
Board observes that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board acknowledges the veteran's contentions that his 
back condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board also acknowledges the 
veteran's assertion that there was a cover-up about his back 
injury in service.  However, as shown above, the service 
medical records fail to show any complaints or objective 
findings of an injury or resultant chronic back disability in 
service, and thus, the records do not support such a 
contention.

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran's knee conditions have been evaluated as 10 
percent disabling under Diagnostic Code 5010, 38 C.F.R. § 
4.71a (2007).  Under this code, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a.

Limitation of extension of the leg to 10 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

An April 2001 VA examination report reflects complaints of 
chronic pain in both knees with flare-ups with bad weather 
and overuse.  Examination revealed that both knees were the 
same size with mild crepitus but no effusion.  The examiner 
noted that it was impossible to evaluate for laxity or 
instability as the veteran was unable to lie down.  Range of 
motion was 0 to 90 degrees bilaterally with moderately severe 
pain at 90 degrees on the right and 80 degrees on the left.  
The examiner observed that the veteran had great difficulty 
walking but that this was also due in part to the severe back 
pain.  X-rays showed degenerative arthritis in both knees.

An October 2005 VA examination report reflects complaints of 
swelling, locking, incoordination, stiffness, and weakness, 
with daily flare-ups particularly in the evening after 
prolonged walking.  The examiner noted that the degree of 
further limitation of motion during these flare-ups could not 
be determined without speculating.  Examination revealed 
minimum effusion in the right knee and no effusion in the 
left with crepitation on motion bilaterally.  Range of motion 
was 0 to 110 degrees with pain from 90 to 110 degrees 
bilaterally.  The examiner noted that 110 degrees would be 
normal for the veteran because of marked obesity.  The 
examiner also noted that repetitive motion was unable to be 
performed because of the veteran's unwillingness to move the 
joints with complaints of severe pain.  The examiner stated 
that it was therefore difficult to determine how much 
limitation was present after exercise without speculating.  
Tests for instability were normal.  There was no muscle 
atrophy found.  X-rays showed degenerative arthritis in both 
knees.

Given the above, the record fails to show knee flexion 
limited to 30 degrees or extension limited to 15 degrees to 
warrant a higher rating under either Diagnostic Code 5260 or 
5261, even considering complaints of pain and weakness.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such 
complaints are adequately addressed by the 10 percent 
assigned for each knee during the course of the appeal.  
Thus, an increased rating is not warranted.

In addition, the record fails to show compensable levels of 
flexion and extension in either knee to allow for separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).  Similarly, 
although the veteran has arthritis in both knees, the record 
fails to show any objective evidence of subluxation or 
lateral instability to warrant a separate rating under 
Diagnostic Code 5257 for either knee.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56703 (1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's knee disabilities.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating based on the evidence of 
record.  In this regard there is no current evidence of 
dislocated cartilage or malunion of the tibia and fibula.  
See Diagnostic Codes 5258 or 5262.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board 
notes that the veteran is not currently working; however, SSA 
records show that he is unable to work due to a nonservice-
connected back disorder.  Thus, the Board notes that the 
veteran's right and left knee disabilities, in and of 
themselves, have not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a back condition is denied.

An initial rating in excess of 10 percent for a left knee 
condition is denied.

An initial rating in excess of 10 percent for a right knee 
condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


